Name: Commission Regulation (EC) No 1080/2001 of 1 June 2001 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991 (1 July 2001 to 30 June 2002)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  EU finance;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1080Commission Regulation (EC) No 1080/2001 of 1 June 2001 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991 (1 July 2001 to 30 June 2002) Official Journal L 149 , 02/06/2001 P. 0011 - 0016Commission Regulation (EC) No 1080/2001of 1 June 2001opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2001 to 30 June 2002)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations(2), and in particular Article 1(1) thereof,Whereas:(1) Schedule CXL requires an annual import quota to be opened for 53000 tonnes of frozen beef covered by CN code 0202 and products covered by CN code 0206 29 91. Implementing rules should be laid down for the 2001/02 quota year starting on 1 July 2001.(2) For the allocation of the quota the method laid down in the third indent of Article 32(2) of Regulation (EC) No 1254/1999 should be applied, avoiding discrimination between the traders concerned. Access to the quota should therefore be extended to those traders known as "new arrivals".(3) Traditional importers should consequently be allocated 70 % of the quota, i.e. 37100 tonnes, in proportion to the quantities imported by them under the same type of quota during the period 1 July 1997 to 30 June 2000. In certain cases administrative errors by the competent national body are liable to restrict traders' access to this part of the quota. Steps should be taken to make good any resulting damage.(4) Traders who can show that they are genuinely involved in trade of some significance should be granted access to the second part of the quota, i.e. 15900 tonnes, in accordance with a procedure whereby the parties concerned submit applications to be accepted by the Commission. Proof of genuine involvement in trade calls for evidence to be presented of trade of some significance in beef and veal with non-member countries during the period 1 July 1998 to 30 June 2000.(5) In 1999 Belgian beef and veal exports were severely affected by discussion of dioxin. As far as the figure of 15900 tonnes is concerned, Belgium's situation as regards exports should be taken into account when the criteria relating to results are determined.(6) If such criteria are to be checked, applications must be submitted in the Member State where the importer is entered in the national VAT register.(7) In order to prevent speculation:- traders no longer involved in trade in beef and veal at 1 June 2001 should be denied access to the quota,- a security relating to import rights should be fixed,- the possibility of transferring import licences should be excluded,- the issue of import licences to traders should be limited to the import rights allocated to them.(8) To oblige traders to apply for import licences for all the import rights allocated, it should be established that obligation constitutes a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(3), as last amended by Regulation (EC) No 1932/1999(4).(9) Save as otherwise provided in this Regulation, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products(5) and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(6), as last amended by Regulation (EC) No 24/2001(7), are applicable to import licences issued under this Regulation.(10) Effective management of the quota and fraud prevention in particular require used licences to be returned to the competent authorities so they can check that the quantities shown therein are correct. The competent authorities must accordingly be under an obligation to carry out such checks. The security to be lodged when licences are issued should be fixed at a level that ensures licences are actually used and returned to the competent authorities.(11) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. A tariff quota totalling 53000 tonnes expressed in weight of boneless meat is hereby opened for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 for the period 1 July 2001 to 30 June 2002.The serial number of the tariff quota shall be 09.4003.For the purposes of the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boneless meat.2. For the purposes of this Regulation, "frozen meat" means meat which is frozen and has an internal temperature of -12 °C or lower when it enters the customs territory of the Community.3. The Common Customs Tariff duty applicable to the quota provided for in paragraph 1 shall be 20 % ad valorem.Article 21. The quota provided for in Article 1 shall be divided into two parts as follows:(a) the first, equalling 70 % or 37100 tonnes, shall be apportioned among Community importers in proportion to the quantities imported by them under Commission Regulation (EC) No 1042/97(8), (EC) No 1142/98(9) and (EC) No 995/1999(10).However, the Member States may accept as the reference quantity import rights for the preceding year which were not allocated because of an administrative error by the competent national body but to which the importer would have been entitled;(b) the second, equalling 30 % or 15900 tonnes, shall be apportioned among traders who can prove that they have been engaged for a certain period in trade in beef and veal with non-member countries, involving a minimum quantity other than the quantities taken into consideration under (a) and excluding meat which is the subject of inward or outward processing arrangements.2. For the purposes of paragraph 1(b), the 15900 tonnes shall be allocated to traders who can furnish proof that they have:- imported at least 220 tonnes of beef in the period 1 July 1998 to 30 June 2000 other than quantities imported under Regulations (EC) No 1142/98 and (EC) No 995/1999, or- exported at least 450 tonnes of beef in the same period.For this purpose, "beef" means products covered by CN codes 0201, 0202 and 0206 29 91, and the minimum reference quantities shall be expressed in terms of product weight.Notwithstanding the second indent, the period of export for established traders entered in the VAT register in Belgium since 1 July 1997 to 30 June 1999.3. The 15900 tonnes referred to in paragraph 2 shall be allocated in proportion to the quantities applied for by eligible traders.4. Proof of import and export shall be furnished solely by means of customs documents of release for free circulation and export documents.Member States may accept copies of the abovementioned documents duly certified by the competent authorities.Article 31. Traders who were no longer engaged in trade in beef and veal at 1 June 2001 shall not qualify under the arrangements provided for in this Regulation.2. Companies arising from mergers where each constituent undertaking has rights pursuant to Article 2(1)(a) shall enjoy the same rights as the undertakings from which they are formed.Article 41. Together with the proof referred to in Article 2(4), applications for import rights shall be submitted before 11 June 2001 to the competent authority in the Member State where the applicant is entered in the national VAT register. Where an applicant submits more than one application under either of the arrangements referred to in Article 2(1)(a) or (b), all such applications shall be inadmissible.Applications pursuant to Article 2(1)(b) shall not cover more than 50 tonnes of frozen boneless meat overall.2. After the documents submitted have been verified, the Member States shall forward the following to the Commission before 25 June 2001:- in respect of the arrangements under Article 2(1)(a), a list of eligible applicants, including in particular their names and addresses and the quantities of eligible meat imported during the reference period concerned,- in respect of the arrangements under Article 2(1)(b), a list of eligible applicants, including in particular their names and addresses and the quantities applied for and an indication as to whether proof of import or export was furnished.3. All communications, including nil returns, shall be sent by fax using the forms in Annexes I and II.Article 51. The Commission shall decide as soon as possible on the extent to which quantities covered by applications may be accepted.2. Where the quantities covered by applications for import rights exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage.Article 61. The security relating to the import rights shall be EUR 6 per 100 kilograms net weight. It must be deposited with the competent authority together with the application for import rights.2. Import licence applications must be made for the quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. If the decision on allocation by the Commission in accordance with Article 5 results in application of a reduction percentage, the security provided shall be released for the import rights applied for in excess of the rights allocated.Article 71. Imports of the quantities allocated shall be subject to presentation of one or more import licences.2. Licence applications may be lodged solely:- in the Member State where the applicant has applied for import rights,- by traders allocated import rights. Import rights allocated to traders shall entitle them to import licences for quantities equivalent to the rights allocated.3. Following decisions on allocation by the Commission in accordance with Article 5, import licences shall be issued on application and in the names of the traders who have obtained import rights.4. Licence applications and licences shall contain the following entries:(a) one of the following entries in section 20:- Carne de vacuno congelada [Reglamento (CE) n ° 1080/2001]- Frosset oksekÃ ¸d [Forordning (EF) nr. 1080/2001]- Gefrorenes Rindfleisch (Verordnung (EG) Nr. 1080/2001)- Ã Ã ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1080/2001]- Frozen meat of bovine animals [Regulation (EC) No 1080/2001]- Viande bovine congelÃ ©e [RÃ ¨glement (CE) n ° 1080/2001]- Carni bovine congelate [Regolamento (CE) n. 1080/2001]- Bevroren rundvlees (Verordening (EG) nr. 1080/2001)- Carne de bovino congelada [Regulamento (CE) n.o 1080/2001]- JÃ ¤Ã ¤dytettyÃ ¤ naudanlihaa (Asetus (EY) N:o 1080/2001)- Fryst kÃ ¶tt av nÃ ¶tkreatur (FÃ ¶rordning (EG) nr 1080/2001);(b) the country of origin in section 8;(c) one of the following groups of CN codes in section 16:0202 10 00, 0202 20, 0202 30, 0206 29 91.Article 8For the purpose of applying the arrangements provided for in this Regulation, the frozen meat shall be imported into the customs territory of the Community subject to the conditions laid down in Article 17(2)(f) of Council Directive 72/462/EEC(11).Article 91. Regulations (EC) Nos 1291/2000 and (EC) No 1445/95 shall apply, save where otherwise provided in this Regulation.2. Notwithstanding Article 9(1) of Regulation (EEC) No 1291/2000, import licences issued pursuant to this Regulation shall not be transferable and shall confer the right to use the tariff quotas only if made out in the nature entered on the declaration of release for free circulation accompanying them.3. Pursuant to Article 50(1) of Regulation (EEC) No 1291/2000, the full Common Customs Tariff duty applicable on the date of release for free circulation shall be collected in respect of all quantities imported in excess of those shown on the import licence.4. Import licences shall be valid for 90 days from their date of issue as defined in Article 23(1) of Regulation (EEC) No 1291/2000. However, no licence shall be valid after 30 June 2002.5. The security relating to the import licences shall be EUR 35 per 100 kilograms net weight. It shall be lodged together with the licence application.6. Where import licences are returned with a view to the release of the security, the competent authorities shall check that the quantities shown on the licences are the same as those shown on the licences at the time of issue. Where licences are not returned, the Member States shall carry out an investigation to establish who has used them and for what quantities. The Member States shall inform the Commission at the earliest opportunity of the results of their investigations.Article 10This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 205, 3.8.1985, p. 5.(4) OJ L 240, 10.9.1999, p. 11.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 143, 27.6.1995, p. 35.(7) OJ L 3, 6.1.2001, p. 9.(8) OJ L 152, 11.6.1997, p. 2.(9) OJ L 159, 3.6.1998, p. 11.(10) OJ L 122, 12.5.1999, p. 3.(11) OJ L 302, 31.12.1972, p. 28.ANNEX IFax (32-2) 296 60 27/(32-2) 295 36 13Application of the first indent of Article 4(2) of Regulation (EC) No 1080/2001Serial No 09.4003>PIC FILE= "L_2001149EN.001502.EPS">ANNEX IIFax (32-2) 296 60 27/(32-2) 295 36 13Application of the second indent of Article 4(2) of Regulation (EC) No 1080/2001Serial No 09.4003>PIC FILE= "L_2001149EN.001602.EPS">